Case 1:21-cv-00012-JDL Document 14 Filed 02/05/21 Page1lof3 PagelD #: 328

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MAINE

CATHARINE GIGNAC, JACOB
GIGNAC and JEREMY GIGNAC,

Plaintiffs, Case No. 1:21-cv-00012-JDL

V.

EASTERN MAINE HEALTHCARE
SYSTEMS, d/b/a NORTHERN LIGHT
HEALTH, and BLACKBAUD, INC.,

Ne ee Ne ee ee ee ee”

Defendants.

NOTICE OF VOLUNTARY DISMISSAL
PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure
41(a)(1)(A)Q), plaintiffs voluntarily dismiss the claims in the captioned action (the
“Action”) asserted against defendant Eastern Maine Healthcare Systems, d/b/a/
Northern Light Health (“Eastern Maine”), without prejudice. Because this notice of
dismissal is being filed with the Court before service by Eastern Maine of either an
answer or a motion for summary judgment, plaintiffs’ dismissal of the claims in the

Action asserted against Eastern Maine is effective upon the filing of this notice.
Case 1:21-cv-00012-JDL Document 14 Filed 02/05/21 Page 2of3 PagelD #: 329

a”
Dated: February >, 2021

Howard T. Longman (Pro Hac Vice to be filed)
LongmanLawPC@gmail.com

LONGMAN LAW P.C.

345 Eisenhower Parkway, Suite 1800
Livingston, N.J. 07039

Tel: (973) 994 2315

Fax: (973) 994 2319

Lynda J. Grant (Pro Hac Vice to be filed)
lgrant@grantfirm.com
THEGRANTLAWFIRM, PLLC

521 Fifth Avenue, 17th Floor

New York, NY 10175

Tel: (212) 292-4441

Fax: (212) 292-4442

Respectfully submitted,

SOLIDARITY LAW, PLLC

pal f,

By:

Jeffrey Neil Young (
jyoung@solidarity.law
Solidarity Law, PLLC
9 Longmeadow Rd.
Cumberland, ME 04110
Tel: (207) 844-4243

Counsel for Plaintiffs and the
Proposed Class
Case 1:21-cv-00012-JDL Document 14 Filed 02/05/21 Page3of3 PagelD #: 330

CERTIFICATE OF SERVICE
I, Jeffrey Neil Young, hereby certify that on February 5, 2021, I electronically filed the
above Notice of Dismissal using the CM/ECF system, which will send notifications of this filing
to all parties of record.

Dated: February 5, 2021 /s/ Jeffrey Neil Young
jyoung@solidarity.law
Solidarity Law, PLLC
9 Longmeadow Rd.
Cumberland, ME 04110
Tel: (207) 844-4243

Counsel for Plaintiffs and the Proposed Class
